Citation Nr: 0028647	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Evaluation of hypertension, rated as 10 percent disabling 
from August 30, 1996.

3.  Evaluation of status-post retinal detachment of the right 
eye, rated as noncompensably disabling from August 30, 1996.

4.  Whether an evaluation higher than 10 percent is warranted 
for lumbosacral strain from August 30, 1996, to October 30, 
1998.

5.  Whether an evaluation higher than 40 percent is warranted 
for lumbosacral strain from October 30, 1998.

6.  Evaluation of a status-post left knee arthroscopy with 
patellofemoral syndrome, rated as 10 percent disabling from 
August 30, 1996.

7.  Evaluation of bilateral pes planus with residuals of a 
left bunionectomy, rated as 10 percent disabling from August 
30, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for right knee disability.  The RO also 
granted claims of entitlement to service connection for 
lumbosacral strain, hypertension, and status-post retinal 
detachment of the right eye, and assigned each disability a 
noncompensable evaluation, effective from the day following 
the veteran's separation from service - August 30, 1996.  
Finally, the RO granted claims of entitlement to service 
connection for bilateral pes planus with residuals of a left 
bunionectomy and status-post left knee arthroscopy with 
patellofemoral syndrome, and assigned each disability a 
10 percent evaluation, effective from August 30, 1996.  The 
veteran was notified of these actions by a letter in 
December 1996.  The veteran testified at a hearing at the RO 
in September 1997.  By rating action in January 1998, the RO 
increased the evaluation for hypertension and lumbosacral 
strain from zero to 10 percent.  Both increases were made 
effective from August 30, 1996.  By rating action in 
January 2000, the RO increased the rating for lumbosacral 
strain from 10 to 40 percent, effective from 
October 30, 1998.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Analysis of bilateral pes planus, hypertension, left 
knee, and right eye issues require consideration of the 
rating to be assigned effective from the date of award of 
service connection-in this case, August 30, 1996.  However, 
as noted above, the rating for service-connected lumbosacral 
strain was increased during the pendency of this appeal, 
which resulted in a "staged" rating:  10 percent from 
August 30, 1996, and 40 percent from October 30, 1998.  
Fenderson, supra.  Therefore, consideration of the 
lumbosacral strain claim must now include consideration of 
whether an evaluation higher than 10 percent was warranted 
from August 30, 1996, to October 30, 1998, and whether an 
evaluation higher than 40 percent is warranted from October 
30, 1998.  Id.)

In his claim for compensation, received in September 1996, 
the veteran raised the issues of entitlement to service 
connection for gastrointestinal problems and headaches.  At 
his RO hearing in September 1997, the veteran raised the 
issue of service connection for headaches as secondary to 
service-connected hypertension or right eye disability.  
These issues have not yet been addressed by the RO and are 
referred for appropriate action.

(The issue of entitlement to service connection for right 
knee disability will be addressed in the REMAND that follows 
the decision below.)


FINDINGS OF FACT

1.  The veteran's diastolic pressure has not been 
predominantly 110 or more; his systolic pressure has not been 
predominantly 200 or more.

2.  Status-post retinal detachment of the right eye has been 
manifested by corrected visual acuity of 20/30+2; it is not 
productive of pain, rest-requirements, episodic incapacity, 
or active pathology.

3.  Lumbosacral strain, from August 30, 1996 to October 30, 
1998, was manifested by subjective complaints of pain on 
motion with functional loss that equated to no more than 
slight limitation of motion.

4.  Lumbosacral strain, from October 30, 1998, is manifested 
by mild degenerative disc disease, L4-L5, muscle spasms, and 
moderate limitation of motion; pronounced disc syndrome that 
persists with only intermittent relief or functional 
impairment that equates to pronounced disc syndrome is not 
shown.

5.  Status-post left knee arthroscopy with patellofemoral 
syndrome has been manifested by pain and decreased range of 
motion; there was neither limitation of flexion to 30 degrees 
nor limitation of extension to 15 degrees.

6.  Bilateral pes planus with residuals of a left 
bunionectomy has been manifested by no more than moderate 
symptomatology; there has been no showing of marked 
deformity, swelling on use, or characteristic callosities.


CONCLUSIONS OF LAW

1.  An evaluation higher than 10 percent for hypertension, 
from August 30, 1996, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.104, 
(Diagnostic Code 7101) (1997); 38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (1999).

2.  A higher (compensable) evaluation for status-post retinal 
detachment of the right eye, from August 30, 1996, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.27, 4.84a (Diagnostic Codes 6008, 6079) 
(1999).

3.  An evaluation higher than 10 percent for lumbosacral 
strain, from August 30, 1996, to October 30, 1998, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a, (Diagnostic Codes 5292, 
5295) (1999).

4.  An evaluation higher than 40 percent for lumbosacral 
strain, from October 30, 1998, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 
4.45, 4.71a, (Diagnostic Code 5293) (1999).

5.  An evaluation higher than 10 percent for a status-post 
left knee arthroscopy with patellofemoral syndrome, from 
August 30, 1996, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 
4.71a, (Diagnostic Codes 5259, 5260, 5261) (1999).

6.  An evaluation higher than 10 percent for bilateral pes 
planus with residuals of a left bunionectomy, from August 30, 
1996, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a, 
(Diagnostic Code 5276) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. at 119.  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether a higher evaluation was warranted for any period 
of time during the pendency of his claims.

Hypertension

The veteran's hypertension has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
Board notes that the criteria for evaluating hypertension 
changed after the veteran filed his claim.  (The new criteria 
have been in effect since January 12, 1998.)  See 62 Fed. 
Reg. 65,207-65,224 (Dec. 11, 1997).  According to the Court, 
when a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because Congress or the Secretary has not provided 
otherwise in this particular instance, the Board concludes 
that the veteran should be afforded the opportunity to have 
his claims reviewed under the most favorable version of the 
applicable rating criteria.  See Karnas, supra.  
Consequently, consideration of the veteran's case requires 
that the Board look at both sets of rating criteria.  Id.  
(The Board notes that the veteran was advised of the new 
criteria for rating service-connected hypertension in a 
January 1998 and a January 2000 supplemental statement of the 
case (SSOC).)

Under the former criteria for evaluating hypertensive 
vascular disease (essential arterial hypertension), 
Diagnostic Code 7101 provided for a 10 percent evaluation on 
demonstration of diastolic pressures predominantly 100 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  A 10 
percent rating was also warranted when medication was 
required for control with a history of diastolic pressures 
predominantly 100 or more.  Id.  A 20 percent evaluation was 
assigned for diastolic pressures predominantly 110 or more, 
with definite symptoms, and a 40 percent evaluation was 
assigned for hypertension with diastolic pressure 
predominantly 120 or more, and moderately severe symptoms.  
Id.  

The revised criteria provide for a 10 percent evaluation for 
diastolic pressures predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more and the need for 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  A 20 percent evaluation is 
assigned for diastolic pressures predominantly 110 or more, 
or for systolic pressure predominantly 200 or more.  Id.  A 
40 percent evaluation is assigned for hypertension with 
diastolic pressure predominantly 120 or more.  Id.  

The veteran's service medical records show that a blood 
pressure reading of 134/90 was noted on his separation 
examination report in April 1996.

Thereafter, when examined by VA in September 1996, the 
veteran's blood pressure reading was 140/100.  The diagnoses 
included hypertension, non treated.  VA outpatient treatment 
reports show that the veteran's blood pressure reading was 
128/87 in August 1997 and 134/90 in October 1997.

In correspondence dated in September 1997, the veteran's 
private physician indicated that the veteran was being 
treated for uncontrolled hypertension and took Maxide for it.  
Subsequently prepared correspondence, dated in May 1998, from 
the same physician shows that the veteran's blood pressure 
was 120/100.  The physician noted that the veteran was 
currently taking Maxide and would be taking Avapro to control 
hypertension.  

When examined by VA in October 1998, the veteran reported 
that he was taking Maxzide and Avapro.  He complained of 
occasional palpitations but denied any associated symptoms or 
syncope.  He complained of non-exertional chest pain that 
radiated under the axilla.  Blood pressure reading in the 
sitting position was 130/88, in the lying position was 
122/80, and in the standing position was 120/80.  The 
diagnoses included controlled hypertension.

Applying both the former and the revised criteria for 
evaluating hypertension, the Board concludes that the 
currently assigned 10 percent rating adequately reflects the 
severity of the veteran's hypertension.  The evidence does 
not support a finding of entitlement to a rating higher than 
10 percent under the old or new rating criteria.  Under the 
old criteria, in order to be assigned an evaluation higher 
than 10 percent, there must be a showing of a predominantly 
elevated diastolic pressure reading of 110 or more, with 
definite symptoms.  Under the revised criteria, assignment of 
an evaluation higher than 10 percent requires a showing of a 
predominantly elevated diastolic pressure reading of 110 or 
more, or a systolic pressure reading of predominantly 200 or 
more.  

The above-noted blood pressure readings do not demonstrate 
diastolic pressure predominantly 110 or more with or without 
definite symptoms.  In addition, the medical evidence reveals 
that the veteran's systolic pressure has not been 
predominantly 200 or more.  In fact, the medical evidence 
reveals that none of the blood pressure readings show 
systolic pressure of 200 or more.  Moreover, with no history 
of diastolic pressures predominantly 110 or more, the claim 
for a higher evaluation must fail, even though the veteran is 
required to continuously use medication for the control of 
his hypertension.

Accordingly, given the veteran's recorded blood pressure 
readings as set forth above, the Board finds that the 10 
percent evaluation currently assigned to the veteran's 
service-connected hypertension adequately reflects the 
severity of his disability.  The Board therefore concludes 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation higher than 10 percent 
under either the old or the new rating criteria.

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since the veteran's 
separation from service, the Board finds that there is no 
basis for awarding an evaluation higher than 10 percent at 
any time during the pendency of this claim.  Fenderson, 
supra.


Right Eye

Turning to the issue of whether an increased (compensable) 
evaluation is warranted for status-post retinal detachment of 
the right eye from August 30, 1996, the Board finds that the 
veteran's service-connected status-post retinal detachment of 
the right eye does not warrant a compensable evaluation under 
the provisions of Diagnostic Codes 6008 or 6079 (1999).  

The veteran's status-post retinal detachment of the right eye 
is rated as noncompensably disabling under 38 C.F.R. § 4.84a, 
Diagnostic Code 6008, for detachment of the retina.  An 
evaluation between 10 and 100 percent will be assigned for 
detached retina under Diagnostic Code 6008, which is based on 
impairment of visual acuity or field loss, pain, rest 
requirements or episodic incapacity.  38 C.F.R. § 4.84a, 
Diagnostic Code 6008.  An additional rating of 10 percent is 
awarded during continuous active pathology.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6008.  Id.

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is 20/40 ((6/12).  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  Corrected visual acuity of 20/50 (6/15) in one 
eye warrants a 10 percent evaluation when corrected visual 
acuity in the other eye is 20/40 (6/12).  Id.

When examined by VA in September 1996, the veteran reported 
decreased vision in the right eye since having had a retinal 
detachment in that eye in 1989.  Best corrected acuity was 
20/25+3 in each eye.  Peripheral fields were full to 
confrontation testing in both eyes.  Pupillary reactions were 
normal with no afferent defect.  Extraocular muscle movements 
were smooth and full.  Slit-lamp examination revealed a clear 
cornea and lens.  The macula and vessels were normal.  In the 
right eye, there was an area of lattice degeneration in the 
superior peripheral retina.  In the left eye, there was an 
area of lattice degeneration in the inferior peripheral 
retina; however, the retina was attached in the periphery of 
both eyes.  Myopia and peripheral retinal changes in both 
eyes were diagnosed.

When examined by VA in October 1998, the veteran complained 
of flashes in the right eye for the previous three years, 
three to four times per week.  Examination revealed that the 
veteran had best corrected visual acuity of 20/30+2 in the 
right eye and 20/60+2 in the left eye.  The peripheral fields 
were full to confrontation testing.  Extraocular muscle 
movements were full.  The pupils were round and reactive to 
light with no afferent defect.  Slit-lamp examination 
revealed a clear cornea in both eyes and a clear lens in both 
eyes.  The macula was normal in both eyes.  In the superior 
periphery of the right eye, there were chorioretinal scars.  
No holes or tears were noted in either eye.  The diagnoses 
were myopic stigmatism, status-post retinal detachment repair 
of the right eye, status-post extraocular muscle surgery, and 
amblyopia of the left eye.

Where service connection is in effect for only one eye, the 
visual acuity in the non-service-connected eye is considered 
to be normal (20/40 or better) unless there is blindness in 
the non-service-connected eye.  See 38 U.S.C.A. § 1160; 
38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6079.  When a 
veteran has blindness in one eye which is rated as if 
service-connected and non-service-connected blindness in the 
other eye, the rating shall be evaluated as if both 
disabilities were service connected.  Absent total blindness, 
visual acuity in the non-service-connected eye is considered 
to be normal.  Id.  

As the veteran is not service connected for a left eye 
disability and is not shown to be blind in that eye, the 
visual acuity in that eye is considered to be 20/40 when 
rating the appellant's service-connected right eye 
disability.  As noted above, the veteran's corrected visual 
acuity in the right eye is 20/30+2.  Therefore, the 
provisions of Diagnostic Code 6079 provide for a 
noncompensable evaluation when vision in one eye is 20/40 and 
20/40 in the other eye.  Consequently, the highest schedular 
evaluation assignable for the veteran's right eye disability 
is a noncompensable evaluation.  Moreover, the absence of 
impairment of the visual field results in a noncompensable 
evaluation under impairment of field of vision.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6008 and 6009.

The evidence of record does not indicate active pathology due 
to retinal detachment which would warrant a 10 percent 
rating.  The clinical evidence does not indicate that the 
veteran has pain, requires rest, has episodic incapacity, or 
that his retina is detached.  Accordingly, as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for an increased (compensable) evaluation for status post 
retinal detachment of the right eye must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since the veteran's 
separation from service, the Board finds that there is no 
basis for awarding an evaluation greater the zero percent at 
any time during the pendency of this claim.  Fenderson, 
supra.

Low Back from August 30, 1996, to October 30, 1998

Turning to the issue of whether an evaluation higher than 10 
percent is warranted for lumbosacral strain from August 30, 
1996, to October 30, 1998, the Board finds that the veteran's 
service-connected lumbosacral strain prior to October 30, 
1998, does not warrant a higher rating under the provisions 
of Diagnostic Code 5295 (1999).  

The veteran's service-connected lumbosacral strain was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Diagnostic 
Code 5295 provides, as it did when the veteran's claim was 
first filed, that a 10 percent rating is assignable when 
there is characteristic pain on motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Given the 10 percent disability rating 
assigned for the veteran's service-connected lumbosacral 
strain during the time frame in question, the veteran will 
only be entitled to an higher evaluation under potentially 
applicable Diagnostic Codes if he has moderate limitation in 
the range of motion of the lumbar spine (20 percent) or 
severe limitation in the range of motion of the lumbar spine 
(40 percent) (Diagnostic Code 5292); or lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position (20 percent) or severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent) (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a (1999).

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 10 
percent, from August 30, 1996, to October 30, 1998, is not 
warranted under Diagnostic Codes 5292 or 5295.  Based on the 
evidence from August 30, 1996, to October 1998, the veteran 
did not have moderate limitation of motion of the lumbar 
spine or muscle spasm on extreme forward bending, loss of 
lateral spine motion in a standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (1999).  

When examined by VA in October 1996, the veteran reported 
having had back pain since 1986, which was localized in the 
low back region with no radiation into his legs.  Examination 
of the back revealed a normal lumbar lordosis.  There was no 
paraspinal muscle spasm, but there was spinous tenderness 
noted.  The veteran had no ischial notch discomfort on 
palpation or sacroiliac discomfort.  Reflexes were 2+ at the 
patellar and Achilles region, and no pathologic reflexes were 
present.  Sensation was intact.  Muscle strength testing in 
the lower extremities was 5/5.  On straight leg raising in 
the supine position, the veteran could go to 75 degrees 
bilaterally, and was limited at this point with hamstring 
tightness.  Range of motion testing disclosed forward flexion 
to 85 degrees, extension to 15 degrees, truncal rotation to 
25 degrees, and truncal tilt in each direction to 25 degrees.  
The diagnoses included mild intermittent lumbosacral strain 
syndrome.

At a September 1997 hearing, the veteran testified that his 
back hurt every night.  He stated that he experienced 
numbness down the legs that radiated a little bit, and that 
he took pain medication.

Correspondence from a private physician, dated in March 1998, 
indicates that the veteran was seen for complaints of low 
back pain.  The veteran reported that he had pain, 
particularly when he bent forward, and occasionally when he 
lifted his children.  He further reported that he did not do 
any heavy lifting at work, but that whenever he had to bend 
he did have some discomfort in the low back.  He stated that 
occasionally the pain radiated into the buttocks, but 
reported no radiation into the legs or significant 
gastrointestinal or genitourinary complaints.  Examination of 
the low back revealed no significant lumbosacral or 
paravertebral tenderness.  There was no obvious mass, 
deformity, or sciatic notch tenderness.  The veteran had 
excellent full, and what appeared to be pain-free, range of 
motion of the lumbosacral spine, including forward flexion, 
extension, and lateral rotation.  Straight leg raising 
bilaterally revealed some muscle tightness in the posterior 
aspect of both thighs.  Motor and sensory examination 
revealed normal strength throughout both lower extremities.  
The veteran was able to ambulate on the heels and toes.  He 
did admit to some diminished sensation around the lateral 
aspect of the left foot and left lower leg.  The physician 
noted that x-rays of the lumbosacral spine demonstrated no 
evidence of any obvious fracture or dislocation, or 
spondylolisthesis or spondylolysis.  Joint spaces appeared 
well preserved.  The impression was low back pain.  The 
physician opined that there was some degree of degenerative 
disc disease, possibly a bulging disc or even a small 
herniation.

As noted above, the record does not show that the veteran 
experienced muscle spasm on extreme forward bending or loss 
of lateral spine motion in a standing position.  The record 
also does not show listing of the whole spine, positive 
Goldthwaite's sign, or marked limitation of forward bending 
suggestive of "severe" strain.  In fact, both the 
October 1996 VA examiner and March 1998 private physician 
reported no adverse neurological involvement, postural 
abnormalities, or fixed deformity.  In addition, the 
March 1998 private physician reported that the veteran's 
range of motion was normal and without pain.  Although the 
veteran may have had loss of motion as described by the 
October 1996 VA examiner, he did not experience this problem 
with muscle spasm or with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  As for Diagnostic 
Code 5292, the Board notes that range of motion studies at 
the veteran's October 1996 VA examination showed range of 
motion that can be described as a little more than slight; 
however, coupled with the March 1998 private physician's 
report that the veteran's range of motion was full and 
without pain, these findings do not equate to moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, or to the criteria for a 20 
percent rating under Diagnostic Code 5295, DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), the salient 
point to be made in this regard is that, even though the 
veteran has complained of pain, primarily with bending, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experienced 
equate to more than slight limitation of motion of the low 
back or to more than the level of disability contemplated by 
the 10 percent rating under Diagnostic Code 5295.  
Accordingly, the veteran is not entitled to a higher 
evaluation for his lumbosacral strain, even when taking into 
account his complaints of pain.

While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion and lumbosacral strain, it 
should be pointed out that each of the foregoing Diagnostic 
Codes contemplates limitation of motion.  See VAOPGCPREC 36-
97 (Dec. 12, 1997).  Therefore, assigning separate ratings on 
the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5295, would be 
inappropriate.  Id; 38 C.F.R. § 4.14 (1999).

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at his personal hearing.  However, 
while a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board concludes that the 
preponderance of the evidence is against the claim for a 
higher evaluation.  This is true throughout the period of 
time from separation from service to October 30, 1998.  
Fenderson, supra.


Low Back from October 30, 1998

Turning to the issue of whether an evaluation higher than 40 
percent is warranted for lumbosacral strain from October 30, 
1998, the Board finds that the veteran's service-connected 
lumbosacral strain does not warrant an evaluation higher than 
40 percent.

As noted above, under Diagnostic Code 5293 (intervertebral 
disc syndrome), a 40 percent rating is assigned for severe, 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5293.  A 60 percent rating is 
assigned for pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, little intermittent relief.  Id.

The Board also notes that the maximum schedular award is 40 
percent under Diagnostic Codes 5292 or 5295 which deals with 
limitation of motion and lumbosacral strain.  Hence, no 
greater benefit can flow to the veteran under either Code.  
As suggested above, separate ratings under Diagnostic Code 
5292, 5293, and 5295 are not assignable because each 
contemplates limitation of motion, among other things.  
38 C.F.R. § 4.14 (when manifestations of a single disability 
are ratable under several sets of criteria, separate ratings 
are not assignable).  

The Board finds that the record does not establish that the 
veteran's service-connected lumbosacral strain results in 
attacks of disc syndrome that are "pronounced" (i.e. 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief).  When 
examined by VA in October 1998, the veteran reported that he 
intermittently used a brace to hold the lower back, as well 
as occasionally a cane.  He was a full-time postal clerk.  X-
rays of the lumbosacral spine revealed degenerative disc 
disease of L4-L5.  Lumbosacral sprain was diagnosed.  In a 
June 1999 addendum to the October 1998 examination report, a 
VA examiner opined that the October 1998 examination report 
omitted the findings of the lumbosacral spine.  The examiner 
noted that examination of the lumbosacral spine revealed 
slight spasm of the paraspinal musculature with mild 
tenderness to palpation.  Range of motion was 40 degrees 
flexion, 20 degrees extension, 15 degrees of lateral 
deviation to the right and left, and 20 degrees of thoraco-
lumbar rotation to each side.  Neurological examination 
revealed sensation, reflexes and muscular strength to be 
intact throughout.  Straight leg raising was bilaterally 
positive at 60 degrees.  Chronic lumbosacral strain was 
diagnosed.

Although the veteran has described his pain as chronic, it 
does not appear to be "persistent" as contemplated by the 
pertinent criteria.  To warrant a 60 percent rating, the 
symptoms (recurring attacks of disc syndrome) must be so 
persistent as to result in only little intermittent relief.  
In short, even when taking into account the complaints of 
chronic pain, the veteran's symptoms do not equate to 
disability of the type contemplated by the criteria for a 60 
percent rating-persistent symptoms with only little 
intermittent relief.  In short, there is no indication from 
the available records that the attacks of disc syndrome are 
such that the veteran does not experience even intermittent 
relief.  Diagnostic Code 5293.  

Furthermore, while it might be argued that the Board's 
analysis should include consideration of whether separate 
ratings are warranted for limitation of motion, and disc 
syndrome, it should be pointed out that each of these sets of 
criteria overlap as to the manifestations to be evaluated 
(for example, limitation of motion of the back, and 
functional loss due to pain are to be considered under each 
diagnostic code.)  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, as no separate and distinct disabilities are 
shown, assignment of separate ratings for the various 
manifestations of the veteran's low back disability is 
precluded by the rule against pyramiding.  38 C.F.R. § 4.14 
(1999).  However, the functional loss due to pain has been 
considered in arriving at the current evaluation.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  

Left Knee

Turning to the issue of whether an evaluation higher than 10 
percent is warranted for a status-post left knee arthroscopy 
with patellofemoral syndrome from August 30, 1996, the Board 
finds that the veteran's service-connected left knee 
disability does not warrant a higher rating.

The veteran's service-connected status-post left knee 
arthroscopy with patellofemoral syndrome was rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 which rates 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Diagnostic Code 5259 
provides, as it did when the veteran's claim was first filed, 
that evidence of symptoms due to removal of a semilunar 
cartilage warrants the assignment of a 10 percent evaluation, 
but no more.  Id.  

The Board, however, notes that the veteran's service-
connected status-post left knee arthroscopy with 
patellofemoral syndrome may also be evaluated based upon 
limitation of motion of this joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1999); VAOPGCPREC 9-98 (Aug. 14, 
1998).  Given that the veteran's service-connected left knee 
is ratable under Diagnostic Code 5259 and is otherwise 
potentially ratable on the basis of limitation of motion, 
consideration must be given to whether the veteran 
experiences any functional loss as a result of left knee 
disability.  DeLuca, 8 Vet. App. at 206; VAOPGCPREC 9-98 
(Aug. 14, 1998) (because limitation of motion is a relevant 
consideration under Diagnostic Code 5259, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered).

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; 10 percent is assigned when 
extension is limited to 10 degrees; 20 percent is assigned 
when extension is limited to 15 degrees; and 30 percent is 
assigned when extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a (1999).  (Full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71-3, Plate II (1999).) 

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.

When examined by VA in October 1996, the veteran reported no 
acute injury, but instead had noted the gradual onset of 
discomfort in both knees.  He reported swelling 
intermittently, more on the left.  Examination of the left 
knee revealed arthroscopy scars.  There was no effusion.  The 
veteran did not have ligamentous instability that could be 
demonstrated and he had a negative Lachman's sign.  There was 
no true joint line tenderness present.  He had no quadriceps 
or patellar tendinitis.  Range of motion testing revealed 120 
degrees with full flexion and 0 degrees with full extension.  
There was no significant crepitus on carrying the knees 
through this full range of motion.  The veteran did have some 
discomfort on compression of the patellar against the femoral 
condyle on the left, and discomfort when the patella was 
subluxed medially and the under surface was palpated.  The 
diagnoses included "[l]eft knee - which reveals a 
patellofemoral syndrome currently and is status post 
arthroscopy for a meniscal repair."

Correspondence from a private physician, dated in 
September 1997, indicates that the veteran was being treated 
for ongoing knee pain.  A March 1998 private treatment report 
indicates that the veteran was seen for complaints of 
bilateral knee pain.  Examination of the left knee revealed 
no significant effusion.  He had full extension and about 130 
degrees of flexion with some patellofemoral crepitation and 
medial joint line tenderness.  He had a positive McMurray's 
test.  He had no gross instability.  No significant 
patellofemoral tenderness.  X-rays revealed no evidence of 
any obvious fractures, dislocations or loose bodies.  The 
physician noted that the only finding might be a minimal 
irregularity of the medial tibial articular surface.  The 
impressions included left knee patellofemoral syndrome and 
status-post arthroscopy.

Correspondence from a private physician, dated in March 1998, 
indicates that a magnetic resonance imaging (MRI) of the left 
knee was performed.  The physician noted there was no visible 
bony fracture or significant bone marrow edema.  No bone 
bruise was seen.  There was a very small joint effusion.  The 
anterior and posterior cruciate ligaments appeared intact, 
although there was some increased signal intensity within the 
anterior cruciate ligament.  The quadriceps and patellar 
tendons were intact.  The lateral meniscus demonstrated some 
intrinsic signal suggesting some Grade I degenerative changes 
but there was no lateral meniscus tear.  There was diffuse 
deformity of the medial meniscus suggesting a diffuse tear of 
this structure with only a small remnant of the anterior horn 
remaining.  There was a tiny fluid collection adjacent to the 
medial meniscus in the medial compartment probably reflecting 
a small meniscal cyst resulting from the meniscal injury.  
The medial collateral ligament appeared intact.  The lateral 
collateral ligament was poorly visualized.  

When examined by VA in October 1998, the veteran reported 
discomfort in the left knee joint.  Examination of the left 
knee revealed full, painless range of motion.  There was pain 
on the medial and lateral joint line and pain in the 
tibiofemoral rotation.  There was no evidence of the Drawer 
test being positive and medial and lateral collateral 
ligaments were negative to stress.  The patellofemoral 
grinding test was negative.  There was no increased heat or 
effusion.  No atrophy on circumferential measurements was 
noted eight inches above the tibial tubercle.  X-ray of the 
left knee was unremarkable.  The diagnoses included 
degeneration of the medial and lateral meniscus of the left 
knee.

After a review of the evidence, the Board finds that an 
evaluation higher than 10 percent for a status-post left knee 
arthroscopy with patellofemoral syndrome, from August 30, 
1996, is not warranted.  VA examination in October 1996 
revealed that the veteran had decreased range of motion and 
left knee pain.  The Board finds that the range of motion 
demonstrated does not meet the requirements for a compensable 
rating under the criteria for assessing limitation of motion 
of the part affected, i.e., the knee.  Diagnostic Codes 5260, 
5261.  The evidence does not demonstrate that veteran's left 
knee experiences sufficiently reduced flexion or extension 
(flexion limited to 30 degrees or extension limited to 11 
degrees) to warrant an evaluation higher than 10 percent 
under either Diagnostic Code 5260 or 5261.  However, the 
Board finds that 10 percent evaluation is warranted given the 
objective evidence of some left knee pain.  See 38 C.F.R. 
§ 4.59 (1999); VAOPGCPREC 9-98 at para. 4 (Aug. 14, 1998) 
("painful motion is considered limited motion even though a 
range of motion is possible beyond where the pain sets in"); 
see also DeLuca, 8 Vet. App. at 206-208; 38 C.F.R. §§ 4.40, 
4.45 (1999).  There is no provision in the rating criteria 
for a higher disability rating than 10 percent based on 
limitation of motion where the veteran does not experience 
sufficiently reduced flexion or extension (flexion limited to 
30 degrees or extension limited to 15 degrees).  Accordingly, 
the Board concludes that the RO appropriately assigned an 
initial evaluation of 10 percent for patellofemoral syndrome 
of the left knee from August 30, 1996.

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  Therefore, 
because the record on appeal shows that the RO considered 
both loss of range of motion and subluxation/instability as 
part of the veteran's service- connected left knee 
disability, the Board will consider whether the veteran is 
entitled to a separate compensable rating for subluxation or 
instability under Diagnostic Code 5257.  

According to Diagnostic Code 5257, evidence of slight 
recurrent subluxation or lateral instability warrants the 
assignment of a 10 percent disability evaluation.  Evidence 
of moderate recurrent subluxation or lateral instability will 
result in the assignment of a 20 percent disability rating.  
Evidence of severe recurrent subluxation or lateral 
instability warrants the assignment of a 30 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).

In this regard it should be noted that there is no evidence 
in the record that suggests slight subluxation or instability 
in the left knee.  Therefore, because the veteran does not 
experience a compensable degree of either subluxation or 
instability in his left knee, a separate rating is not 
warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The Board also notes that a compensable rating may be 
assigned for scarring resulting from the veteran's left knee 
surgery.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  For 
a scar to be compensable, it must be either poorly nourished, 
with repeated ulceration (Diagnostic Code 7803 (1999)), or 
tender and painful on objective demonstration (Diagnostic 
Code 7804 (1999)), or it must cause a "limitation of function 
of the affected body part" (Diagnostic Code 7805 (1999)).  
After reviewing the evidence of record, the Board finds no 
evidence supporting a compensable disability rating for the 
veteran's surgical scars.  No ulceration, tender and painful 
scarring, or limitation of function beyond that already 
contemplated by the 10 percent rating has been shown.  

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since the veteran's 
separation from service, the Board finds that there is no 
basis for awarding a rating greater than 10 percent at any 
time during the pendency of this claim.  Fenderson, supra.

Feet

Turning to the issue of whether an evaluation higher than 10 
percent is warranted for bilateral pes planus with residuals 
of a left bunionectomy from August 30, 1996, the Board finds 
that the veteran's service-connected foot disability does not 
warrant a higher rating.  

The veteran's service-connected bilateral pes planus with 
residuals of a left bunionectomy was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Diagnostic Code 5276 
provides, as it did when the veteran's claim was first filed, 
that a 10 percent rating is warranted for moderate unilateral 
or bilateral acquired flatfoot manifested by weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles and pain on manipulation and use of the feet.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating 
is warranted for severe bilateral acquired flatfoot 
manifested by marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated of the feet, 
indication of swelling on use and characteristic callosities.  
Id.  A 50 percent rating is warranted for the bilateral 
condition where there is pronounced impairment with marked 
pronation, extreme tenderness of the plantar surfaces, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

When examined by VA in October 1996, the veteran reported 
that he had developed bilateral hallux deformities during 
service and had had a bunionectomy on the left side.  
Examination of the left foot revealed a scar over the first 
metatarsophalangeal (MTP) joint, which was about 2 
centimeters (cm) in length.  The veteran reported that it was 
uncomfortable to touch the scar.  Range of motion of the 
first MTP joint revealed that the veteran had about 20 
degrees of extension and 20 degrees of flexion.  He also had 
a slight hallux valgus deformity on the right side of about 5 
degrees.  He had a pes planus deformity of both feet without 
significant calluses on the soles.  The diagnoses included 
status-post left bunionectomy and bilateral pes planus 
deformity.

A report of an October 1998 VA examination revealed that the 
veteran had a moderate pes planus with a bunion on the right 
side angulated approximately 35 degrees.  It was noted that, 
on the left foot, a bunion was also present, angulated 20 
degrees.  The veteran stated that he had numbness in both 
feet after standing for more than 15 to 20 minutes.  
Dorsiflexion of the large toe of 20 degrees was possible and 
plantar flexion of 30 degrees was possible.  The diagnoses 
included bilateral pes planus and bunionectomy of the left 
foot with bilateral hallux rigidus.

Based on the clinical findings of record, the Board finds 
that the evidence does not demonstrate that an evaluation 
higher than 10 percent is warranted for service-connected 
bilateral pes planus with residuals of a left bunionectomy.  
The veteran's condition is bilateral and noted to be moderate 
in degree, apparently because of pain.  This is consistent 
with a 10 percent rating under Diagnostic Code 5276, which 
allows for such a rating on account of pain.  A 30 percent 
rating for bilateral pes planus with residuals of a left 
bunionectomy requires that the disorder be severe, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, swelling on use, or characteristic 
callosities.  Symptoms of such severity, however, have not 
been shown on VA examinations conducted in October 1996 or 
October 1998.  Accordingly, the Board finds that a 30 percent 
rating for bilateral pes planus with residuals of a left 
bunionectomy is not warranted.

The Board acknowledges that, while the veteran's bilateral 
pes planus has repeatedly been reported to be productive of 
pain, it has not been shown to result in such disabling pain 
productive of functional impairment as to warrant 
consideration of assignment of a rating in excess of 10 
percent under the criteria of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.

In addition, there is nothing of record to suggest that a 
rating greater than 10 percent should be assigned for any 
period during the pendency of the claim.  Fenderson, supra.


ORDER

An evaluation higher than 10 percent for hypertension from 
August 30, 1996, is denied.

A higher (compensable) evaluation for status-post retinal 
detachment of the right eye from August 30, 1996, is denied.

An evaluation higher than 10 percent for lumbosacral strain 
from August 30, 1996, to October 30, 1998, is denied.

An evaluation higher than 40 percent for lumbosacral strain 
from October 30, 1998, is denied.

An evaluation higher than 10 percent for a status-post left 
knee arthroscopy with patellofemoral syndrome from August 30, 
1996, is denied.

An evaluation higher than 10 percent for bilateral pes planus 
with residuals of a left bunionectomy from August 30, 1996, 
is denied.


REMAND

VA regulations require that a SSOC be furnished to the 
appellant if, after the last statement of the case (SOC) or 
SSOC was issued, additional pertinent evidence is received.  
38 C.F.R. § 19.31 (1999).  In the present case, the record 
shows that VA apparently had received additional evidence 
relative to the veteran's claim of service connection for 
right knee disability in September 1997 from a Dr. Rao. S. 
Gourkanti.  The RO, however, failed to mention this evidence 
in the February 1998 SSOC.  Moreover, additional evidence 
pertinent to the issue on appeal was also received in 
May 1998 from Central Jersey Radiologists.  The RO, however, 
indicated in the January 2000 SSOC that no new evidence had 
been submitted since the previous SSOC.  The additional 
evidence contains medical evidence pertaining to the 
veteran's right knee claim and, therefore, is "pertinent" 
to the claim on appeal.  The appellant has the right to have 
that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing.  See 
38 C.F.R. § 19.31 (1999).  Because no statement from the 
veteran indicating a desire to waive his right of RO review 
has been received, a remand is required to allow the RO 
opportunity to adjudicate this claim in light of the new 
evidence.  38 C.F.R. § 19.9 (1999).

Finally, the Board notes that, by a November 1996 rating 
decision, the RO granted, among other things, the veteran's 
claims of entitlement to service connection for degenerative 
joint disease of the right ankle and residuals of a fracture 
of the distal end of the fibula, and assigned noncompensable 
evaluations, effective from August 30, 1996.  In a written 
statement of February 1997, the veteran notified the RO that 
he disagreed with the denials.  However, no SOC addressing 
the issues was thereafter prepared.  In situations such as 
this, the Court has held that the Board should remand the 
matter to the RO for the issuance of a SOC.  See, e.g., 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Fenderson, 12 Vet. App. at 119.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence.  The 
additional material received, if any, 
should be associated with the claims 
folder.

2.  The RO should also re-examine the 
claims for higher evaluations for the 
right ankle and fracture of the distal 
end of the left fibula to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, the 
RO should prepare a SOC in accordance 
with 38 C.F.R. § 19.29, unless the 
matters are resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of the notice of disagreement.  
See 38 C.F.R. § 19.26 (1999).  If, and 
only if, a timely substantive appeal is 
received should the matters thereafter be 
returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (1999).

3.  The RO should then re-adjudicate the 
issue of service connection for right 
knee disability.  If the benefit sought 
is denied, a SSOC should be issued which 
includes consideration of all evidence 
received and not previously considered, 
including evidence received from private 
physicians in September 1997 and 
May 1998.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



